         

EXHIBIT 10.21
BREEZE-EASTERN CORPORATION
INCENTIVE STOCK OPTION AGREEMENT
     Agreement dated as of January 6, 2010 between Breeze-Eastern Corporation, a
Delaware corporation (the “Company”), and Mark D. Mishler (“Optionee”), residing
at 16 Corn Hill Drive, Morristown, NJ 07960.
     Whereas, pursuant to the 2006 Long Term Incentive Plan of the Company (the
“Plan”), the Incentive & Compensation Committee of the Board of Directors has
authorized the granting to Optionee of a stock option to purchase shares of
common stock of the Company upon the terms and conditions hereinafter stated.
     NOW THEREFORE, in consideration of the covenants herein set forth, the
parties agree as follows:

  1.   Shares & Price. The Company grants to Optionee the right to purchase,
upon and subject to the terms and conditions herein stated and the terms and
conditions of the Plan, all or any part of 14,000 shares of common stock ($.01
par value) of the Company (the “Shares”), for cash at the price of $6.20 per
share.     2.   Term of Option. This option shall expire on January 6, 2020.    
3.   Installments. Subject to the provisions hereof, this option shall become
exercisable in one or more installments set forth below. Each installment shall
be for the numbers of Shares and exercisable (in whole or in part) upon and
after the dates set forth.

      DATE   NUMBER OF SHARES
January 6, 2011
  4,666 Shares
January 6, 2012
  4,667 Shares
January 6, 2013
  4,667 Shares

      The installments shall be cumulative; i.e., this option may be exercised,
as to any or all shares covered by an installment, at any time after an
installment becomes exercisable and until expiration or termination of this
option.     4.   Exercise. This option may only be exercised by delivery to the
Company of (i) a written notice of exercise, in form acceptable to the Company,
stating the number of Shares then being purchased hereunder, and (ii) a check or
cash, in the amount of the purchase price of such shares (or, at the discretion
of the Board of Directors, with Shares of Company with a market value equal to
the purchase price at date of exercise).     5.   Termination of Employment. If
Optionee ceases to be employed by the Company or a subsidiary thereof for any
reason other than his death, disability or Retirement (as defined in Paragraph
7(a) below), either Optionee or the person entitled to succeed to his rights
hereunder shall have the right, at any time within three (3) months after such
termination of employment and prior to the expiration of this option pursuant to
Paragraph 2 hereof, to exercise this option to the extent, but only to the
extent, that this option was exercisable and had not previously been exercised
at the date of such termination of employment; provided, however, that all
rights under this option shall expire in any event on the day specified in
Paragraph 2 hereof or three (3) months after Optionee

 



--------------------------------------------------------------------------------



 



      terminates employment, whichever first occurs.     6.   Death of Optionee
& No Assignment. The option shall not be assignable or transferable except by
will or by the laws of descent and distribution and shall be exercisable during
his lifetime only by the Optionee. If Optionee shall become disabled or die
while in the employ of the Company, the Optionee or the person entitled to
succeed to his rights hereunder may exercise this option until the first to
occur of (i) the date one year from the date of the Optionee’s disability or
death, or (ii) the date such option expires pursuant to Paragraph 2 hereof to
the extent that Optionee was entitled to exercise this Option at the date of his
disability or death.     7.   Retirement.

          (a) “Retirement” and “Retire(s)” are defined to mean that the Optionee
ceases to be employed by the Company for other than cause after reaching sixty
(60) years of age and having not less than ten (10) years of service with the
Company.
          (b) Notwithstanding any other provision of this agreement, if Optionee
Retires, then if this option was granted to Optionee more than six (6) months
prior to Optionee’s Retirement, this option shall be deemed to be fully vested
and immediately exercisable at the date of Retirement.
          (c) Optionee, or any person entitled to succeed to his rights
hereunder, shall have the right, at any time within three (3) years after
Retirement and prior to the expiration of this option, to exercise this option
to the extent, but only to the extent, that this option was exercisable and had
not previously been exercised at the date of Retirement (after giving effect to
the provisions of Paragraph 7(b) above).
          (d) Provided, however, that all rights under this option shall expire
in any event on the day specified herein as the date of option expiration or
three (3) years after the date of Optionee’s Retirement, whichever first occurs.

  8.   Employment of Optionee. In consideration of the granting of this option
by the Company, the Optionee agrees to render faithful and efficient services to
the Company or a subsidiary thereof, with such duties and responsibilities as
the Company or such subsidiary shall from time to time prescribe, for a period
of at least one year from the date this option is granted or until Optionee
Retires as defined in Paragraph 7(a) above, whichever first occurs. Nothing in
this Agreement or in the Plan shall confer upon the Optionee any right to
continue in the employ of the Company or any subsidiary thereof or shall
interfere with or restrict in any way the rights of the Company, and its
subsidiaries, which are hereby expressly reserved, to discharge the Optionee at
any time for any reason whatsoever, with or without good cause.     9.   No
Rights as Stockholder. Optionee shall have no rights as a stockholder with
respect to the Shares covered by the option until the date of the issuance of
stock certificates to him. No adjustment will be made for dividends or other
rights for which the record date is prior to the date such stock certificates
are issued pursuant to the exercise of options granted hereunder.     10.  
Modification and Termination. The rights of Optionee are subject to modification
and termination in certain events as provided in the Plan.     11.   Shares
Purchased for Investment. Optionee represents and agrees that if he exercises
this option in whole or in part, he shall acquire the shares upon such exercise
for the purpose of investment and not with a view to their resale or
distribution. The Company reserves the right to include a legend on each
certificate representing shares subject to this option, stating in effect that
such shares have not been registered under the Securities Act of 1933, as
amended.     12.   This Agreement Subject to Plan. This agreement is made
pursuant to all of the provisions of the Plan, and is intended, and shall be
interpreted in a manner, to comply therewith. Any provision

 



--------------------------------------------------------------------------------



 



      hereof inconsistent with the Plan shall be superseded and governed by the
Plan.     13.   Gender. Unless the context otherwise requires, the masculine
gender includes the feminine.     14.   Notices. Any notices or other
communication required or permitted hereunder shall be sufficiently given if
delivered personally or sent by registered or certified mail, postage prepaid,
to the Company at its corporate headquarters, and to the Optionee at the address
above, or to such other address as shall be furnished in writing by either party
to the other party, and shall be deemed to have been given as of the date so
delivered or deposited in the United States mail, as the case may be.

     IN WITNESS WHEREOF, the parties hereto have executed this agreement.

            BREEZE-EASTERN CORPORATION                    (“COMPANY”)
      /s/ Michael Harlan, Jr.       Name:   D. Michael Harlan      Title:  
President and Chief Executive Officer        /s/ Mark D. Mishler       Optionee 
 

Grant Number: 002279

 